        Case 1:15-cr-10338-FDS Document 3106 Filed 09/10/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

_______________________________________
                                       )
UNITED STATES OF AMERICA               )
                                       )                      Criminal No.
            v.                         )                      15-10338-56-FDS
                                       )
JOSE ADAN MARTINEZ CASTRO,             )
                                       )
            Defendant.                 )
_______________________________________)


                        ORDER CONCERNING POSSIBLE WAIVER
                          OF ATTORNEY-CLIENT PRIVILEGE
SAYLOR, J.

       Petitioner Jose Adan Martinez Castro, proceeding pro se, has filed a motion to vacate, set

aside, or correct his sentence pursuant to 28 U.S.C. § 2255. The petition alleges various forms of

ineffective assistance of counsel by petitioner’s counsel, Attorney James M. Caramanica,

including failure to prosecute an appeal.

       “It has long been the rule in the federal courts that, where a habeas petitioner raises a

claim of ineffective assistance of counsel, he waives the attorney-client privilege as to all

communications with his allegedly ineffective lawyer.” Bittaker v. Woodford, 331 F.3d 715, 716

(9th Cir. 2003).

       Further, in this District, courts reviewing habeas petitions “may direct the parties to

expand the record by submitting additional materials relating to the motion” and “[a]ffidavits

also may be submitted and considered as part of the record.” Rule 7, D. Mass. Rules Governing

Section 2255 Cases.

       Accordingly, upon review of Martinez Castro’s § 2255 petition and the materials

submitted by the parties to date, the Court orders as follows:
       Case 1:15-cr-10338-FDS Document 3106 Filed 09/10/19 Page 2 of 2



      1.      Petitioner Martinez Castro is hereby deemed to have waived the attorney-client

              privilege as to all communications with Attorney Caramanica concerning the

              issues raised in the § 2255 petition;

      2.      Within 21 days of this Order (that is, by October 1, 2019), Attorney Caramanica

              is hereby ordered to produce and/or disclose to the government all materials and

              communications concerning the subject matter of the § 2255 petition; and

      3.      Within 21 days of this Order (that is, by October 1, 2019), Attorney Caramanica

              is hereby ordered to file with the Court an affidavit responding to the § 2255

              petition (including setting forth any relevant details regarding communications,

              correspondence, and/or documents regarding the issues raised in the §2255

              petition).

So Ordered.



                                                           /s/ F. Dennis Saylor IV
                                                           F. Dennis Saylor, IV
Dated: September 10, 2019                                  United States District Judge




                                                2
